Citation Nr: 0738662	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-08 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
multiple calluses, plantar warts and hallux valgus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


REMAND

The veteran had active duty service from July 1978 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing before the Board in 
Washington, D.C. in March 2005.  

The issue on appeal was originally before the Board in May 
2006 and was remanded for additional evidentiary development 
and consideration of the veteran's various theories of 
entitlement to a higher rating for his foot disability.  The 
Board, in its May 2006 remand order, directed the RO to 
"specifically consider separate ratings for each aspect of 
the veteran's foot disability."  Unfortunately, a review of 
the claims file reveals that, while the veteran was contacted 
regarding the outstanding treatment records and provided a VA 
examination, his claim has not been reevaluated to determine 
if assignment of separate ratings may be more advantageous.  

The record shows that the veteran has complaints as to 
calluses, plantar warts and hallux valgus.  His foot 
disability, however, has a single 30 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5276, for acquired flat 
feet (pes planus).  The Supplemental Statement of the Case 
issued by the Appeals Management Center (AMC) in July 2007 
summarized the most recent evidence added to the record and 
concluded by stating that "[f]or the most part, the evidence 
of record indicates your current 30 percent evaluation is 
confirmed and continued."  There was no discussion at all 
regarding assignment of separate disability evaluations nor 
was the veteran provided with the regulatory criteria for 
assigning ratings based on evidence showing disability other 
than pes planus or other foot injuries notwithstanding the 
fact that the regulations include specific criteria for 
rating hallux valgus.  See 38 C.F.R. § 4.71a, Diagnostic Cod 
5280.


The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand.  Additionally, the Court stated 
that where the remand orders of the Board or the Court are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Given the fact that the AMC did not comply with the Board's 
remand orders, this appeal is REMANDED to the RO via the AMC 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

Accordingly, the case is REMANDED for the following action:

Review the evidence of record to determine 
if it is more advantageous to the 
veteran's increased ratings claim to 
assign separate disability ratings for the 
veteran's bilateral foot disability.  The 
RO must specifically consider separate 
ratings for each aspect of the veteran's 
foot disability, including calluses, 
plantar warts and hallux valgus.  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



